IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                AT KNOXVILLE              FILED
                            FEBRUARY 1999 SESSION
                                                           March 31, 1999

                                                          Cecil Crowson, Jr.
                                                          Appellate C ourt Clerk

ZACHARY ROBINSON,                  )
alias CRUSADER,                    )    C.C.A. No. 03C01-9804-CR-00166
                                   )
     Appellant,                    )    Knox County
                                   )
v.                                 )    Honorable Ray L. Jenkins, Judge
                                   )
STATE OF TENNESSEE,                )    (Habeas Corpus)
                                   )
     Appellee.                     )




FOR THE APPELLANT:                      FOR THE APPELLEE:

Zachary Robinson, pro se                John Knox Walkup
Reg. No. 12404-074                      Attorney General & Reporter
Qtr. Cla 1-B                            425 Fifth Avenue North
P. O. Box 4000                          Nashville, TN 37243-0493
Manchester, KY 40962-4000
                                        Ellen H. Pollack
                                        Assistant Attorney General
                                        425 Fifth Avenue North
                                        Nashville, TN 37243-0493

                                        Randall E. Nichols
                                        District Attorney General
                                        400 Main Street
                                        Knoxville, TN 37901-1468




OPINION FILED: ________________________________


AFFIRMED PURSUANT TO RULE 20


L. T. LAFFERTY, SENIOR JUDGE




                                OPINION
       The petitioner, Zachary C. Robinson, alias Crusader, appeals as of right from the

trial court’s dismissal of his petition for writ of habeas corpus. After a review of the record,

briefs of the parties, and appropriate law, we affirm the judgment of the trial court.



       On April 1, 1998, the petitioner filed a pro se petition for a writ of habeas corpus with

the Knox County Criminal Court. Apparently, the petitioner is confined in a federal penal

institution in Manchester, Kentucky, for federal offenses. In essence, the petitioner is

seeking post-conviction relief from a conviction for aggravated assault, pursuant to a guilty

plea, on September 4, 1986, in the Knox County Criminal Court. In his petition, the

petitioner complains that: (a) his guilty plea was tainted by the trial court’s failure to follow

the mandates of State v. Mackey, 553 S.W.2d 337 (Tenn. 1977), and Tenn. Code Ann. §

40-30-105, and, more specifically, the future ramifications of a guilty plea; and (b) he was

denied the effective assistance of counsel. The trial court dismissed the petition for post-

conviction relief as being barred by the statute of limitations.



       The petitioner’s brief consists of a copy of the original petition filed in the Knox

County Criminal Court. The state contends that the statute of limitations for the petitioner’s

petition had expired when it was filed. We agree.



       The trial court properly considered this request for a writ of habeas corpus as a

petition for post-conviction relief.   All post-conviction relief petitions filed after May 10,

1995 are governed by the Post-Conviction Procedure Act of 1995. Tenn. Code Ann. § 40-

30-201, Compiler’s Notes (Supp. 1996). Post-conviction relief must be sought within one

year of the date of the final action of the highest state appellate court to which an appeal

is taken, or, if no appeal is taken, within one year of the date on which the judgment

became final. Tenn. Code Ann. § 40-30-202(a) (Supp. 1996).



       Here, the petitioner filed his petition under the 1995 Act, and the one-year statute

of limitations applies. Even under the pre-1995 statute, the petitioner’s petition would be

subject to dismissal, since the petitioner failed to file the petition by September, 1989, three


                                               2
years from the entry of his guilty plea. Tenn. Code Ann. § 40-30-101, et seq. (repealed

1995); State v. Douglas Mattes, No. 01C01-9609-CC-00398 (Tenn. Crim. App., Nashville,

August 22, 1997), per. app. denied (Tenn. 1998). The petitioner’s incarceration in another

state does not toll the statute of limitations. Brown v. State, 928 S.W.2d 453, 457 (Tenn.

Crim. App. 1996).



      The judgment of the trial court is affirmed pursuant to Rule 20 of the Tennessee

Court of Criminal Appeals.



                                         ________________________________________
                                         L. T. LAFFERTY, SENIOR JUDGE


CONCUR:



___________________________________
JERRY L. SMITH, JUDGE



___________________________________
THOMAS T. WOODALL, JUDGE




                                            3